Exhibit 10.2

SAVIENT PHARMACEUTICALS, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: [___]

Number of Shares of Common Stock: [_____________]
Date of Issuance: April 8, 2009 (“Issuance Date”)

     Savient Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, [______________], the registered
holder hereof or its permitted assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company, at the Exercise Price
(as defined below) in effect at the time of exercise, upon surrender of this
Warrant to Purchase Common Stock (including any Warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant"), at any
time or times on or after the date hereof, but not after 11:59 p.m., New York
time, on the Expiration Date (as defined below), [______________
(_____________)]1 fully paid nonassessable shares of Common Stock (as defined
below) (the “Warrant Shares”). Except as otherwise defined herein, capitalized
terms in this Warrant shall have the meanings set forth in Section 15. As used
herein, the “Exercise Period” means the period beginning on the date hereof and
ending at 11:59 p.m., New York time, on the Expiration Date. This Warrant is the
Warrant to purchase Common Stock issued pursuant to Section 2 of that certain
Subscription Agreement (the “Subscription Agreement”), dated as of April 2, 2009
(the “Subscription Date”), by and between the Company and the Holder (the
“Subscription Agreement”), and is issued pursuant to the Company’s Registration
Statement on Form S-3 (File number 333-146257) (the “Registration Statement”).

     1. EXERCISE OF WARRANT.

          (a) Mechanics of Exercise. Subject to the terms and conditions hereof,
this Warrant may be exercised by the Holder on any day during the Exercise
Period, in whole or in part, by (i) delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder's election
to exercise this Warrant and (ii) (A) payment to the Company of an amount equal
to the Exercise Price in effect at the time of exercise multiplied by the number
of Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price”) in cash or by wire transfer of immediately available funds or
(B) by notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(e)); provided, however, that,
notwithstanding Section 1(a)(ii)(A), at any time, upon receipt of an Exercise
Notice, the Company may, in its sole discretion, require that the Holder
exercise this Warrant on a Cashless Exercise basis (in which case, if the Holder
has exercised the Warrant by payment of the Aggregate Exercise Price pursuant to
Section 1(a)(ii)(A), the Company shall promptly return such funds to an account
designated by the Holder, and the Holder shall, for all purposes hereunder, be
deemed to have delivered a notice of Cashless

_________________________

1 Insert a number of shares equal to 85% of the number of shares of Common Stock
purchased under the Subscription Agreement.

--------------------------------------------------------------------------------



Exercise with respect to such exercise on the date on which the Exercise Notice
was delivered, or alternatively, at the election of the Holder, the Exercise
Notice shall be null and void). The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder, but shall deliver the
original Warrant within five (5) Business Days thereafter. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the first (1st) Business Day following the date
on which the Company has received, as applicable, each of the Exercise Notice
and the Aggregate Exercise Price (or notice of a Cashless Exercise) (the
“Exercise Delivery Documents”), the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Delivery Documents to
the Holder and the Company's transfer agent (the “Transfer Agent”). On or before
the third (3rd) Business Day following the date on which the Company has
received all of the Exercise Delivery Documents (the “Share Delivery Date”), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of Warrant Shares
to which the Holder is entitled pursuant to such exercise to the Holder's or its
designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company's share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Delivery
Documents, the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date such Warrant Shares are credited to
the Holder's DTC account or the date of delivery of the certificates evidencing
such Warrant Shares, as the case may be. If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than two Business
Days after receipt by the Company, following an exercise of the Warrant, of the
original Warrant, and at its own expense, issue a new Warrant (in accordance
with Section 8(d)) representing the right to purchase the number of Warrant
Shares purchasable under this Warrant after giving effect to such exercise of
the Warrant. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number. The Company shall pay
any and all transfer taxes which may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant by the Holder of this
Warrant.

          (b) Exercise Price. For purposes of this Warrant,“Exercise Price”
initially means $10.46, subject to adjustment as provided herein. In the event
that, during the Exercise Period, the Company publicly announces that the United
States Food and Drug Administration (“FDA”) has issued a “complete response”
letter (the “Complete Response Letter”) with respect to the Company’s Biologics
License Application for the Company’s KRYSTEXXA product candidate (the “BLA”),
as set forth in a writing by the FDA under 21 C.F.R. § 601.3 (the date of such
announcement, the “Complete Response Date”), then the Exercise Price shall, from
and after the eleventh Trading Day following the Complete Response

--------------------------------------------------------------------------------



Date, be changed to be the Market Price, subject to adjustment as provided
herein; provided, however, that in no event shall the Exercise Price (i) exceed
$10.46 or (ii) be less than $1.57, in each case subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Common Stock.

          (c) Market Price. For purposes of this Warrant, “Market Price” means
the Weighted Average Price for the Common Stock for the five (5) Trading Days
immediately preceding the tenth Trading Day following the Complete Response
Date.

          (d) Company's Failure to Timely Deliver Securities. If the Company
shall fail for any reason or for no reason to issue to the Holder within three
(3) Business Days of receipt of the Exercise Delivery Documents in compliance
with the terms of this Section 1, a certificate for the number of shares of
Common Stock to which the Holder is entitled and register such shares of Common
Stock on the Company's share register or to credit the Holder's balance account
with DTC for such number of shares of Common Stock to which the Holder is
entitled upon the Holder's exercise of this Warrant, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Business Days after the Holder's request and in the Holder's discretion,
either (i) pay cash to the Holder in an amount equal to the Holder's total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company's
obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate (and, if the Company’s transfer agent delivers such Warrant Shares
thereafter, the Holder will promptly work with the transfer agent, at the
Company’s expense, to return such Warrant Shares), or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Warrant Shares and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the Closing Sale Price on the date of exercise.

          (e) Cashless Exercise. Upon the election of a Holder pursuant to
Section 1(a)(ii)(B) or an election by the Company to require that this Warrant
be exercised on a Cashless Exercise basis pursuant to the proviso in the first
sentence of Section 1(a), this Warrant shall be exercised by the Holder hereof,
in whole or in part and, in lieu of making a cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Aggregate
Exercise Price, by the Holder’s receiving upon such exercise the “Net Number" of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

Net Number = (A x B) - (A x C)
                                B

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised.

--------------------------------------------------------------------------------



B= the arithmetic average of the Closing Sale Prices of the shares of Common
Stock for the five (5) consecutive Trading Days ending on the date immediately
preceding the date of the Exercise Notice; provided, however, that if the
Company requires that this Warrant be exercised on a Cashless Exercise basis
pursuant to the proviso in the first sentence of Section 1(a), “B” shall instead
equal the greater of (i) the arithmetic average of the Closing Sale Prices of
the shares of Common Stock for the five (5) consecutive Trading Days ending on
the date immediately preceding the date of the Exercise Notice and (ii) the
Closing Sale Price on the date of the Exercise Notice.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

          (f) Rule 144. For purposes of Rule 144(d) promulgated under the
Securities Act, as in effect on the date hereof, assuming the Holder is not an
affiliate of the Company, it is intended that the Warrant Shares issued in a
Cashless Exercise shall be deemed to have been acquired by the Holder, and the
holding period for the Warrant Shares shall be deemed to have commenced, on the
date this Warrant was originally issued pursuant to the Subscription Agreement

          (g) Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares, if any, that
are not disputed.

          (h) Beneficial Ownership. The Holder shall not have the right to
exercise this Warrant to the extent that after giving effect to such exercise,
the Holder (together with the Holder’s affiliates) would beneficially own in
excess of [4.99/9.99%] (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such exercise. If the Holder has
delivered an Exercise Notice, the Company shall be entitled to assume that such
exercise will not result in the Holder exceeding the Maximum Percentage as a
result of the exercise contemplated by such Exercise Notice. For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by such Holder and its affiliates shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (i) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by such Person and its affiliates and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
immediately preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in the most recent of
(1) the Company's most recent Form 10-K, Form 10-Q, Current Report on Form

--------------------------------------------------------------------------------



8-K or other public filing with the Securities and Exchange Commission, as the
case may be, (2) a public announcement by the Company or (3) any other notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within two (2) Business Days confirm orally and
in writing to the Holder the number of shares of Common Stock then outstanding.
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder and its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
By written notice to the Company, the Holder may from time to time increase or
decrease the Maximum Percentage to any other percentage specified in such notice
and not in excess of [4.99/9.99%]; provided that any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 1(h)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly and
reasonably give effect to such limitation.

     2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:

          (a) Adjustment upon Subdivision or Combination of Common Stock. If the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Warrant Shares
will be proportionately increased. If the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares will be
proportionately decreased. Any adjustment under this Section 2(b) shall become
effective at the close of business on the date the subdivision or combination
becomes effective. For the avoidance of doubt, if the Exercise Price is adjusted
as a result of the occurrence of the Complete Response Date, then the Exercise
Price so adjusted shall be in effect, without regard to any adjustment as a
result of any subdivision or combination of the Common Stock described in this
Section 2(a) that may have occurred prior to the date on which the adjustment
resulting from the occurrence of the Complete Response Date occurs, but the
Exercise Price shall thereafter be adjusted to reflect any subdivision or
combination of the Common Stock described in this Section 2(a) that may occur on
or after the date on which the adjustment resulting from the occurrence of the
Complete Response Date occurs.

     3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a

--------------------------------------------------------------------------------



dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case:

          (a) any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the Closing Bid Price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company's Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the Closing Bid Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and

          (b) the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (a); provided that in the event that the Distribution is of
shares of Common Stock (or common stock) ("Other Shares of Common Stock") of a
company whose common shares are traded on a national securities exchange or a
national automated quotation system, then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an increase in the
number of Warrant Shares, the terms of which shall be identical to those of this
Warrant, except that such warrant shall be exercisable into the number of shares
of Other Shares of Common Stock that would have been payable to the Holder
pursuant to the Distribution had the Holder exercised this Warrant immediately
prior to such record date and with an aggregate exercise price equal to the
product of the amount by which the exercise price of this Warrant was decreased
with respect to the Distribution pursuant to the terms of the immediately
preceding paragraph (a) and the number of Warrant Shares calculated in
accordance with the first part of this paragraph (b).

For the avoidance of doubt, if the Exercise Price is adjusted as a result of the
occurrence of a Distribution, then the Exercise Price so adjusted shall be in
effect, without regard to any adjustment as a result of a Distribution that may
have occurred prior to the date on which the adjustment resulting from the
occurrence of the Complete Response Date occurs, but the Exercise Price shall
thereafter be adjusted to reflect any Distribution that may occur on or after
the date on which the adjustment resulting from the occurrence of the Complete
Response Date occurs.

     4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

          (a) Purchase Rights. In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”) (and not, for the avoidance of doubt, equity
awards to employees, directors or consultants), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock

--------------------------------------------------------------------------------



acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

          (b) Fundamental Transactions. The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes this
Warrant in accordance with the provisions of this Section 4(b) and delivers to
each holder of Warrants in exchange for such Warrants, promptly following
consummation of such Fundamental Transaction, a new Warrant substantially
similar in form and substance to this Warrant reflecting any modification in the
terms of the Warrant pursuant to this Section 4(b). If, at any time prior to the
Expiration Date, the Company enters into or is a party to a Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled or
required to receive securities issued by another company or cash or other assets
with respect to or in exchange for shares of Common Stock (a “Corporate Event”),
the Holder shall thereafter have the right to receive upon an exercise of this
Warrant for each Warrant Share that would have been issuable upon exercise of
this Warrant prior to consummation of such Corporate Event, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Corporate Event, such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights) which the Holder
would have been entitled to receive upon the consummation of such Corporate
Event had the Warrant been exercised for one Warrant Share immediately prior to
consummation of such Corporate Event. If holders of Common Stock are given any
choice as to the securities, cash or property to be received in a Corporate
Event, then the Holder shall be given the same choice as to the consideration it
receives upon any exercise of this Warrant following consummation of such
Corporate Event. The provisions of this Section 4(b) shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant in
Section 1(h). Notwithstanding the foregoing, in the event of a Fundamental
Transaction, at the request of the Holder delivered before the 15th calendar day
after consummation of such Fundamental Transaction, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Business Days after such request (or, if later, within
one Business Day after the effective date of such Corporate Event), cash in an
amount equal to the Black Scholes Value of the remaining unexercised portion of
this Warrant on the date of consummation of such Fundamental Transaction. In the
event a Corporate Event is consummated before the Complete Response Date, then
the Exercise Price hereunder shall for all purposes thereafter be the Weighted
Average Price for the Common Stock for the five (5) Trading Days immediately
preceding the first public announcement of such Corporate Event; provided,
however, that in no event shall the Exercise Price determined in accordance with
this sentence (i) exceed $10.46 or (ii) be less than $1.57, in each case subject
to appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Common Stock.

     5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution,

--------------------------------------------------------------------------------



issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith comply with all the provisions of this Warrant.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (iii) shall, so long as this
Warrant is outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued shares of Common Stock, solely for the
purpose of effecting the exercise of this Warrant, 100% of the number of shares
of Common Stock issuable upon exercise of this Warrant then outstanding (without
regard to any limitations on exercise).

     6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person's capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

--------------------------------------------------------------------------------



7. REISSUANCE OF WARRANTS.

          (a) Transfer of Warrant. If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

          (b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.

          (c) Exchangeable for Multiple Warrants. This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 7(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

          (d) Issuance of New Warrants. Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant. Notwithstanding anything to the contrary herein, in no event shall this
Warrant be subdivided into more than 20 separate Warrants.

     8. NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6 of Annex I to the Subscription Agreement. The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Warrant, including in reasonable detail a description of such action and the
reason therefore.

     9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein

--------------------------------------------------------------------------------



prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

     10. GOVERNING LAW. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

     11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.

     12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute (or, if such dispute has not arisen by such time or in such
context, within two (2) Business Days after such dispute has arisen) to the
Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days thereafter submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company's independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten Business Days from the time it
receives the disputed determinations or calculations. Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

     13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant.

--------------------------------------------------------------------------------



     14. TRANSFER. Subject to applicable law, this Warrant may be offered for
sale, sold, transferred or assigned without the consent of the Company.

     15. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

          (a) “Black Scholes Value” means the value of this Warrant based on the
Black and Scholes Option Pricing Model obtained from the “OV" function on
Bloomberg using (i) a price per share of Common Stock equal to the Weighted
Average Price of the Common Stock for the Trading Day immediately preceding the
date of consummation of the applicable Fundamental Transaction, (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction and (iii) an expected volatility equal to the greater of
100% and the 30-day volatility obtained from the HVT function on Bloomberg
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.

          (b) “Bloomberg” means Bloomberg Financial Markets.

          (c) “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

          (d) “Closing Sale Price” means, for any security as of any date, the
last closing trade price for such security on the Principal Market, as reported
by Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last bid price or
the last trade price, respectively, of such security prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
closing trade price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg,
or if the foregoing do not apply, the last closing trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg, or, if no closing trade price is reported for
such security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets" by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 12 with the term “Closing Sale Price” being substituted for the
term“Exercise Price." All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

          (e) “Common Stock” means (i) the Company's shares of Common Stock, par
value $0.01 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.

--------------------------------------------------------------------------------



          (f) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

          (g) “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., The American Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Capital Market.

          (h) “Expiration Date” means (a) in the event the Complete Response
Letter constitutes approval or rejection by the FDA of the BLA, the date that is
nine (9) months after the Complete Response Date and (b) in the event the
Complete Response Letter does not constitute approval or rejection by the FDA of
the BLA, the earlier of (1) the date that is fifteen (15) months after the
Complete Response Date and (2) the date that is nine (9) months after the date
on which the Company publicly announces that it has addressed all items required
by the FDA to be addressed before the BLA can be approved as outlined in the
Complete Response Letter; provided, however, that if any such date falls on a
day other than a Business Day or on which trading does not take place on the
Principal Market (a“Holiday"), the next date that is not a Holiday.
Notwithstanding anything to the contrary herein, this Warrant shall terminate
and be of no further force and effect if the Complete Response Date has not
occurred on or prior to the seventh anniversary of the date hereof.

          (i) “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, or sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (ii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iii) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (iv) any“person" or“group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner" (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Common Stock.

          (j) “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

          (k) “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent

--------------------------------------------------------------------------------



Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.

          (l) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

          (m) “Principal Market” means The NASDAQ Global Market.

          (n) “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

          (o) “Trading Day” means any day on which the Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock are then traded; provided
that“Trading Day" shall not include any day on which the Common Stock are
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock are suspended from trading during the final hour of
trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York time).

          (p) “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York City time, and
ending at 4:00:00 p.m., New York City time, as reported by Bloomberg through
its“Volume at Price" function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 11 with the
term“Weighted Average Price" being substituted for the term“Exercise Price." All
such determinations shall be appropriately adjusted for any share dividend,
share split or other similar transaction during such period.

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

SAVIENT PHARMACEUTICALS, INC.

      By:                                           Name:   Title:





--------------------------------------------------------------------------------



EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

SAVIENT PHARMACEUTICALS, INC.

     The undersigned holder hereby exercises the right to purchase
_________________ of the shares of Common Stock (“Warrant Shares") of SAVIENT
PHARMACEUTICALS, INC, a Delaware corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock (the “Warrant"). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant. The terms of this Exercise Notice are subject to
adjustment as a result of the Company’s right pursuant to Section 1(a) to
require that an exercise be on a Cashless Exercise Basis.

      1. Form of Exercise Price. The Holder intends that payment of the Exercise
Price shall be made as:

           ____________ a “Cash Exercise” with respect to _________________
Warrant Shares; and/or

           ____________ a “Cashless Exercise” with respect to _______________
Warrant Shares.

      2. Payment of Exercise Price. In the event that the holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$ ___________________ to the Company in accordance with the terms of the
Warrant.

      3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

Date: _______________ __, ______

___________________________________
Name of Registered Holder

By:                                                       
     Name:
     Title:

--------------------------------------------------------------------------------



ACKNOWLEDGMENT

     The Company hereby acknowledges this Exercise Notice and hereby directs
American Stock Transfer & Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
April 8, 2009 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.

SAVIENT PHARMACEUTICALS, INC

By:                                                       
     Name:
     Title:

--------------------------------------------------------------------------------